EXHIBIT 10.52

 

PROMISSORY NOTE

 

 

Borrower:

 

Fresh Choice, Inc.

Lender:

Mid-Peninsula Bank

 

 

485 Cochrane Circle

 

420 Cowper Street

 

 

Morgan Hill, CA 95037

 

Palo Alto, CA  94301

 

 

 

 

 

 





Principal Amount:  $2,000,000.00

 

Initial Rate:  6.00%

 

Date of Note:  October 5, 2001

 

 

 

 

 


PROMISE TO PAY. Fresh Choice, Inc. ("Borrower"), promises to pay to
Mid-Peninsula Bank, a California corporation ("Lender"), or order, in lawful
money of the United States of America, the principal amount of Two Million
Dollars ($2,000,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance.  Interest shall be
calculated from the date of each advance until repayment of each advance.  This
Note is the Note as defined in the Revolving Loan Agreement, dated as of October
5, 2001, between Borrower and Lender (“Loan Agreement”).  Capitalized terms used
but not defined herein are defined in such Revolving Loan Agreement.

 

PAYMENT:  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on October 5, 2002.  In addition,
Borrower will pay regular monthly payments of accrued unpaid interest beginning
November 1, 2001, and all subsequent interest payments are due on the same day
of each month after that.  The annual interest rate for this Note is computed on
a 365/360 basis; that is, by applying the ratio of the annual interest rate over
a year of 360 days, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding.  Borrower
will pay Lender at Lender’s address shown above or at such other place as Lender
may designate in writing.  Unless otherwise agreed or required by applicable
law, payments will be applied first to accrued unpaid interest, then to
principal, and any remaining amount to any unpaid collection costs and late
charges.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the "Prime
Rate" as published in the Western Edition of the Wall Street Journal (the
"Index"). The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute index after notice to Borrower. Lender will tell Borrower
the current Index rate upon Borrower's request. Borrower understands that Lender
may make loans based on other rates as well. The interest rate change will not
occur more often than once each day. The Index currently is 5.5%. The Interest
rate to be applied to the unpaid principal balance of this Note will be at a
rate of 0.500 percentage points over the Index, resulting in an initial rate of
6.00%.  NOTICE: Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law, if any.

 

PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due.

 

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

 

DEFAULT.  Borrower will be in default (“Event of Default”) if any of the
following happens: (a) Borrower fails to make any payment when due, and such
failure continues uncured for five days (b) An Event of Default occurs under the
Loan Agreement.


LENDER'S RIGHTS.  Upon the occurrence of an Event of Default, Lender may, so
long as such Event of Default has not been waived, declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due,
without notice, and then Borrower will pay that amount. Upon Borrower's failure
to pay all amounts declared due pursuant to this section, including failure to
pay upon final maturity, Lender, at its option, may also, if permitted under
applicable law, increase the variable interest rate on this Note to 2.500
percentage points over the Index. Borrower shall also pay all attorneys fees and
expenses as required under the terms of the Loan Agreement. This Note has been
delivered to Lender and accepted by Lender in the State of California. If there
is a lawsuit, Borrower agrees upon Lender's request to submit to the
jurisdiction of the state or federal courts located in Santa Clara County or San
Francisco County in the State of California. This Note shall be governed by and
construed in accordance with the laws of the State of California.

 

COLLATERAL. This Note is secured by the collateral as described in that certain
Pledge Agreement dated October 5, 2001.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person.  Lender
may, but need not, require that all oral requests be confirmed in writing. All
communications, instructions, or directions by telephone or otherwise to Lender
are to be directed to Lender's office shown above.  The following party or
parties are authorized to request advances under the line of credit until Lender
receives from Borrower at Lender's address shown above written notice of
revocation of their authority: David E. Pertl, Sr. Vice President and CFO; and
Everett F. Jefferson, CEO and Director.  Borrower agrees to be liable for all
sums either: (a) advanced in accordance with the instructions of an authorized
person or (b) credited to any of Borrower's accounts with Lender. The unpaid
principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender's internal records, including daily
computer print-outs. Lender will have no obligation to advance funds under this
Note while an Event of Default exists under the terms of this Note or the Loan
Agreement.

 

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, protest and
notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan, or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.

 


REVOLVING LOAN AGREEMENT. In addition to the terms and conditions contained in
this Note it is to be

further subject to the terms and conditions contained in the Loan Agreement.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.

 

BORROWER:

 

FRESH CHOICE, INC., a


DELAWARE CORPORATION

 

 

By: /S/ David E. Pertl

Name: David E. Pertl

Title: Senior Vice President and CFO

 